DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 01/19/2021 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the drawings, specification, and claim(s) has/have overcome the objection(s). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, examiner identified additional claim objections.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, applicant's amendment(s) introduced new 112b issues. 
With respect to the double patenting claim rejection(s), the terminal disclaimers approved on 01/21/2021 have overcome the rejection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant argues that Yan does not disclose the amendment “the rotatable connector is configured such that a rotation of the end-effector at the rotatable connector changes an orientation angle of the nozzle assemblies relative to the composite part without changing a pose of the robot” because Examiner’s assertions are conclusionary not supported by the disclosure of Yan. 
This argument is not found persuasive because the argued Examiner’s assertions are clearly based on implicit teachings/suggestions of Yan and MPEP §§ 2112.01 I, 2114 I-II and 2115. (1) Since Yan’s rotatable connector and the claimed rotatable connector are patentably indistinct in terms of structure, Yan’s rotatable connector is presumed to be capable of performing the argued function because “when the structure recited in the reference is substantially identical to that of the claims, claimed functions are presumed to be inherent” (See MPEP § 2112.01 I);  (2) Since a person of ordinary in the art would 
Applicant’s argument that “rotatable connector of Yan (shown in Yan’s Figure 1, and annotated by the Examiner on page 6 of the Office Action) is arranged so that a rotation of the rotatable connector simply provides a rotational indexing of the nozzle assembly, and does not change the orientation angle of the nozzle assembly relative to the robot or the workpiece at all” is not found persuasive because the nozzle assemblies are clearly illustrated as having different angle orientations relative to fabricated/extruded part/material at the different illustrated indexed/rotated positions. A person of ordinary in the art would understand/recognize that each nozzle assembly has a new/different orientation angle relative the workpiece whenever the respective nozzle assembly is rotated/indexed to a new indexed/rotated position. Thus, Yan’s rotatable connector is capable of rotating the end-effector such that a rotation of the end-effector at the rotatable connector changes an orientation angle of the nozzle assemblies relative to the composite part without changing a pose of the robot when the rotatable connector indexes/rotates the nozzle assemblies to different indexing/rotated positions (see annotated F1 


    PNG
    media_image1.png
    590
    705
    media_image1.png
    Greyscale

Applicant’s argument that the examiner used Yan’s element 6 as the claimed rotary assembly and rotatable connector (i.e. two different elements) is not found persuasive because Examiner used/uses Yan’s element 6 as the end-effector, Yan’s element 61 as the rotary assembly, and Examiner’s annotated rotatable connector in annotated Fig. 2 below as the rotatable connector. A person having ordinary skill in the art (i.e. PHOSITA) would have readily understood/recognized that the Examiner’s annotated rotatable connector is disclosed as being rotatable, as being the element connecting element 6 to the robot, and as being a different element from element 6. Additionally, Examiner also relies on Li’s element 461 to obviate the claimed rotary assembly. Thus, it is clear in the rejection/modification that Examiner is using two different elements in the rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the entire end-effector 26 is designed to be non-axisymmetric about the rotational axis of the rotatable connector 36”, “The system is designed this wav so that the end-effector 26 can be rotated by 90°”, and “applicant’s rotary assembly is located inside the end-effector 26”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For all the reasons set forth above, the 103 rejections are maintained. 
Notes
Examiner wishes to point out to applicant that claim(s) 1, 3-13, 16-18, and 20 is/are directed towards an apparatus and as such will be examined under the following conditions: the process/manner of using/operating the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP §§ 2114 II and 2115 for further details). 
Examiner notes that the newly found references, made of record but not relied upon, can be used in lieu of or in addition to the applied references to further obviate the amendment. 
Claim Objections
Claim(s) 1, 6, and 16 is/are objected to because of the following informalities: 
Claim 1, “the arm opposite” should be changed to --the robot arm opposite--.
Claim 6, “said part” should be changed to --said composite part--.
Claim 16, “the arm opposite” should be changed to --the robot arm opposite --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the nozzle assemblies”. There is insufficient antecedent basis for “the nozzle assemblies” in the claim. Additionally, the inconsistent use of singular and plural nozzle assemblies makes the scope of the claim unclear. How many nozzle assemblies are required by claim 1? The limitation has been examined below as if it read --the nozzle assembly--.
Claim(s) 3-13 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 11-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battenberg (EP 2329935) in view of Yan (US 20200031057) and Li (US 20190047227). All references are of record.
Regarding claim 1, Battenberg teaches a 3D printing machine capable of fabricating a composite part (P0001 and P0024), said machine comprising:
a robot (robot 16: P0027-0028, F1-2 and F9) including a base portion (unlabeled base portion of 16 clearly shown in F9), a robot arm (arm 34: clearly shown in F2 and F9) and an end joint (unlabeled end joint of 16 clearly shown in F2) secured to the arm opposite to the base portion (see F9; “6-axis articulated-arm robots” intrinsically have these structure: P0008 and other references of record);
at least one source of an extrudable material (at least two material supply sources 88: P0032-P0033, F2 and F5); 
an end-effector (system 40) mounted to the end joint (P0028 and F2) via a … connector (unlabeled connector shown in F2), said end-effector including at least one extruder module (discharge device(s) 18 and/or 20) capable of extruding the extrudable material (P0023, P0028 and P0035) …, said at least one extruder module including a nozzle assembly (heated dispensing nozzle 46) capable of extruding heated material out of the end effector (P0029, P0036, F2, and F5-9). 
Battenberg differs from the claimed invention in that Battenberg does not teach that connector connecting the end-effector to the end joint is rotatable and does not teach the claimed rotary assembly.



    PNG
    media_image2.png
    312
    379
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    590
    702
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    616
    757
    media_image4.png
    Greyscale


Since Battenberg teaches the desire to enhance flexibility and/or the degrees of freedom of the machine (P0007-0008), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the 3D printing machine of Battenberg in view of Yan by incorporating a rotary assembly into the end-effector, by mounting the at least one extruder module to the rotary assembly, and by configuring the rotary assembly to rotate the nozzle assembly relative to a part being 
The combination differs from the claimed invention in that the combination does not necessarily teach that said rotary assembly rotates the nozzle assemblies relative to the composite part being fabricated without rotating the end-effector.
In the same field of endeavor, 3D printing machines, Li teaches/suggests an end-effector (40) arranged at a free end joint of a robot (20: P0024 and F1), the end-effector including a rotary assembly (40 includes rotating flange 411: P0027 and F3-5), a plurality of nozzle assemblies (405) being mounted to the rotary assembly (405 mounted/disposed on the rotating flange 411: P0027 and F4-5), said rotary assembly being rotatable so as to rotate the nozzle assemblies relative to a part being fabricated without rotating the end-effector (rotating flange 411 is capable of rotating the nozzle assemblies relative to a part being fabricated without rotating end-effector 40 because rotating flange 411 is housed inside an outer frame/housing of 40 which is not rotated when 411 is rotating the nozzle assemblies; in addition, the rotating flange 411 has its own independent driver/motor: P0027-0028 and F3-5; in addition, examiner notes the taught arrangement of the rotating assembly with respect to the end-effector is similar to the disclosed arrangement of the rotating assembly with respect to the end-effector yielding the claimed results/capabilities: [0022] and Fig. 7 of instant publication; See MPEP § 2112.01 I and MPEP § 2114 II). Based on the teachings/suggestions of Li, the skill artesian would also have envisioned/recognized that Li’s arrangement of the rotating assembly with respect to the end-effector yields the predictable result(s) 
 It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the machine of the combination in view of Li by arranging the rotary assembly inside the end-effector and by configuring the rotary assembly to be rotatable so as to rotate the nozzle assemblies relative to the part being without rotating the end-effector for the benefit(s) enabling independent rotation of the nozzle assemblies with respect to the end-effector, increasing the degrees of freedom of the nozzle assemblies, and/or facilitating/expediting rotation of the nozzle assemblies by reducing the volume/weight required to rotate the nozzle assemblies as the whole end-effector is not required to move to enable rotation/switching/re-positioning of the nozzle assemblies.
Regarding claim 3, since Battenberg further teaches an end-effector comprising a rectangular conveyor (154) with walls delineating a housing with angled corners in another embodiment (P0038 and F9) and a rotatable connector of robot (16) being secured to a wall delineating angled corners (see F9), Yan further teaches/suggests wherein the end-effector (6) has an outer housing with angled … wall, a rotatable connector being secured to the angled … wall (see annotated F1 above, annotated F2 above showing the rotatable connector, and annotated F4 above showing the wall 61 angled with respect to wall 62), and a PHOSITA would have known/recognized that securing of the rotatable connector on an angled corner wall improves the range of rotation and/or reduce interference between, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the machine of  the combination by changing the shape of the outer housing from cylindrical to rectangular with angled corner walls and/or by changing the shape of the connecting wall to an angled corner wall such that the rotatable connector is secured to the angled corner wall for the benefit(s) of improving the range of movement/rotation of the outer housing with respect to the rotatable connector and/or minimizing/avoiding interference of the outer housing and the rotatable connector during movement/rotation of the outer housing relative to the rotatable connector. In addition, since it has been held that a mere change in shape of an element is generally recognized as being within the level of 
Regarding claim 4, Battenberg further teaches wherein the at least one extruder module is a multiple-extruder module having a first extruder (18) and a second extruder (20) each including a separate nozzle assembly (46 and 48), wherein the at least one source of an extrudable material is a plurality of sources of an extrudable material (supplies 88) where the first extruder receives one extrudable material and the second extruder receives another extrudable material (each extruder has its own supply source and extrudes its own different material: P0014; P0024, PP0032-0033, F2 and F5). Yan further obviates this claim (P0011, P0033, claim 1, and annotated F4 above).
Regarding claim 5, Battenberg further teaches/envisions that the end-effector comprises an outer housing (154: P0038 and F9), Yan further teaches/suggests to include an outer housing (outer housing defined by 62 + 61: F1 and F4 ), and Li further teaches/suggests a first extruder (annotated extruder A’) including a first actuator (annotated first actuator) capable of retracting and extending its nozzle assembly (first nozzle assembly 405’) into and out of an outer housing (outer frame including 401 + 402 + 415) and a second extruder (annotated extruder B’) including a second actuator (annotated second actuator) capable of retracting and extending its nozzle assembly (second nozzle assembly 405’’) into and out of the outer housing for the benefit(s) of individually activating the nozzle assemblies when they are extended out of the outer housing, individually deactivating the nozzle assemblies when they are retracted into the outer housing and/or preventing inactive/non-printing nozzle assemblies from disturbing/damaging the part being printed (P0027-0028 and F3-5). A PHOSITA would have envisioned/recognized that the taught outer housing enclosing the inactive/retracted nozzle assemblies would also prevent undesirable dripping/hanging of material from the inactive/retracted nozzle assemblies to the printing space.

    PNG
    media_image5.png
    475
    548
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the 3D printing machine of the combination in view of the additional teachings/suggestions of the combination above by incorporating a first actuator into the first extruder configured for retracting and extending the first nozzle assembly into and out of an outer housing and by incorporating a second actuator in the second extruder configured for retracting/deactivating and extending/activating the second nozzle assembly into and out of the outer housing for the benefit(s) of individually activating the nozzle assemblies when they are extended out of the outer housing, deactivating the nozzle assemblies when they are retracted into the outer housing, preventing inactive/retracted nozzle assemblies from disturbing/damaging the part being printed, and/or preventing dripping/hanging material from the unused/retracted nozzle assemblies from disturbing/damaging the part being printed via the outer housing.
Regarding claims 6-7, Battenberg further teaches to include a riser (substrate carrier 28) positioned on a table (60), wherein the composite part is fabricated on the riser so that it is spaced apart from the table (P0018, P0031, and F3-4), but Battenberg does not teach that the table is rotatable. However, Yan further teaches a rotatable table (rotating shaft 31 of positioner 3 reads on the claimed table) positioned relative to the end-effector, said part being fabricated on the table and said table being rotatable (P0032, F1, and F3) and a riser (workbench 33 of positioner 3 reads on the claimed riser) being positioned on the table, wherein the part is fabricated on the riser so that it is spaced from the table (P0032, F1, and F3) for the benefit(s) of enhancing flexibility and/or the degrees of freedom of the machine (abstract and P0045). 

Regarding claim 8, Battenberg further teaches to include at least one heating source (66) in the table (60) for heating the table (60) and the riser (substrate carrier 28) for the benefit(s) of reducing/avoiding thermal shrinkage/stresses within extruded material (P0018, P0031, and F3-4). In addition, since a PHOSITA would have known/recognized from the prior art of record that the incorporation of a heat source to tables/platforms to enable heating of the build surface is known and desirable in the art and it has been held that the combining of prior art elements according to known methods to yield predictable results is obvious (See MPEP 2143 I A), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the machine of the combination by incorporating a heat source on the table configured for heating the table and the riser via conduction/convection for the benefit(s) of enabling heating of the extruded material, reducing/avoiding thermal shrinkage/stresses within the extruded material, and/or enhancing adhesion between extruded material and the riser. 
Regarding claim 11, Battenberg further teaches wherein the at least one source of an extrudable material is in the end-effector (material supplies 88 are supported in the end-effector 40: P0014; P0024, PP0032-0033, and F2). Yan further obviates this claim (P0011, P0033, P0043, claim 1, and annotated F4 above).
Regarding claims 12-13, since Battenberg further teaches/recognizes that reels (i.e. spools) comprising wound stand-shaped material  (i.e. filament) can be used as the source of extrudable material, to modify the discharging/extruding devices based on the selected type of source of extrudable material (P0022-0023, P00038, and F9) and to use different extrudable materials (P0024) while Yan further teaches to use spools as the sources and different filaments as the extrudable materials (P0033, P0043, 
Regarding independent claim 16, the combination, as applied to claims 4 and 13 above, discloses/obviates all the limitations of this claim.
Regarding claim 17, the combination, as applied to claim 4 above, discloses/obviates all the limitations of this claim.
Regarding claim 18, the combination, as applied to claim 5 above, discloses/obviates all the limitations of this claim.
Regarding claim 20, the combination, as applied to claim 3 above, discloses/obviates all the limitations of this claim.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battenberg (EP 2329935) in view of Yan (US 20200031057) and Li (US 20190047227) as applied to claim 1 above, and further in view of Newell (US 20190262986) and/or Armijo (US 20180319098). All references are of record.
Regarding claim 9, Battenberg further teaches to include a radiant heater (P0017) while Yan further teaches a laser (5) that generates a laser beam for heating the extruded material and an area in an immediate vicinity of the nozzle assemblies (P0030 and F1); however, the combination does not teach that the laser is included in the end-effector.
In the same field of endeavor, 3D printing machines, Newell teaches an end-effector (104) including a laser (120) capable of heating extruded material and an area near extrusion nozzle (P0034, P0084-0085, and F1-2). Newell further teaches that the rearrangement of the laser is obvious (P0093).
In the same field of endeavor, 3D printing machines, Armijo teaches an end-effector (218) including a laser (246) capable of heating extruded material and an area in an immediate vicinity of the extrusion nozzle (P0060-0061, P0064, P0070-0072, and F2).
.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battenberg (EP 2329935) in view of Yan (US 20200031057), Li (US 20190047227), Newell (US 20190262986) and Armijo (US 2018/0319098) as applied to claim 9 above, and further in view of Manuel (US 20200001522). All references are of record.
Regarding claim 10, Battenberg further teaches to include at least one pyrometer (58) configured to monitor the temperature in a discharge plane for the benefit(s) of enabling/enhancing temperature monitoring/control (P0030), but the combination fails to teach that the end-effector further includes the pyrometer.
In the same field of endeavor, 3D printing machines, Manuel teaches an end-effector (201) including a camera (215) capable of measuring the temperature of an area heated by a laser beam of laser (206) for the benefit(s) of enabling/enhancing temperature control (P0061 and F1-2).
Since Battenberg teaches to monitor the temperature of the area heated by the laser via pyrometer, Newell teaches/envisions to provide ‘temperature control’ of the area heated by the laser (P0064) and Armijo teaches/suggests to control the temperature of the area heated by the laser (P0072), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the machine of the combination in view of Manuel by including/incorporating a camera and/or a pyrometer that measures the temperature of the area heated by the laser beam in the end-effector for the benefit(s) of enabling/enhancing in-situ temperature monitoring and control of the area heated by the laser. Additionally, since it has been held that that a mere rearrangement of element without modification of the .
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Van der Steur ( US 20040159724) discloses an end-effector (10) mounted to an end joint of a robot arm (34) via a rotatable connector (30), said end-effector including at least one extruder module (12/14) for extruding extrudable material and a rotary assembly (27), said at least one extruder module being mounted to the rotary assembly (12/14 mounted on 27), said rotary assembly being rotatable so as to rotate the nozzle assembly relative to a workpiece without rotating the end-effector (27 capable of rotating 12/14 without rotating 26/28 of 10), where the rotatable connector is configured such that a rotation of the end-effector at the rotatable connector (30) changes an orientation angle of the nozzle assemblies relative to the workpiece without changing a pose of the robot (P0023-0024 and F1-3).
Belcher (US 20210031449) discloses/suggests the technique of changing an orientation angle of a nozzle assembly relative to the workpiece without changing a pose of a robot via a rotatable connector (Figs. 7-8, P0113, and other accompanying text).

Seriani (US 20180207856) discloses/suggests an end effector (18) including at least one extruder module (10) for extruding extrudable material and a rotary assembly (2+16 and/or 3+17), said at least one extruder module including a nozzle assembly for extruding heated material out of the end-effector, said at least one extruder module being mounted to the rotary assembly and said rotary assembly being rotatable so as to rotate the nozzle assembly relative to the workpiece without rotating the end-effector (P0048-0052 and F1-5). 
These newly found references, made of record but not relied upon, can be used in lieu of or in addition to the applied references to further obviate the amendment.
Born (US 20200269503 – of record) discloses an end-effector (3) comprising an outer housing with an angled corner wall (Abstract, P0036, P0038, and F9).
Chen (US 20190084228 – of record) discloses/suggests the technique of retracting an inactive nozzle assembly into a housing and extending an active nozzle assembly out of the housing (P0042 and F9).
Kakuta (US 20180178448 – of record) discloses the technique of retracting nozzle assemblies to a non-active position via actuators and extending nozzle assemblies to an active position via the actuators (P0072-0074 and F7).
Reese (US 2016/0176118 – of record) discloses a heated build platform and to heat the printed part during printing via the heated build platform for the benefit(s) of enhancing adherence of the printed part to the build platform (P0002, P0018-0020 and F1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                                                                                                                                                                                           


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743